Case 0:19-cv-62622-JEM Document 37 Entered on FLSD Docket 02/26/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 19-62622-CIV-MARTINEZ

  LUXOTTICA GROUP S.p.A., and OAKLEY,
  INC.,


                Plaintiffs,
  vs.

  GXY110, et al.,

                Defendants.
                                                     /

                    PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL
                      WITH PREJUDICE OF DEFENDANT NUMBER 5

         Plaintiffs, Luxottica Group S.p.A. and Oakley, Inc. (“Plaintiffs”), by and through their

  undersigned counsel, hereby give notice of their voluntary dismissal, with prejudice, of

  Defendant Number 5 – r_sales13.

  DATED: February 26, 2020.               Respectfully submitted,
                                          STEPHEN M. GAFFIGAN, P.A.
                                          By: s/Stephen M. Gaffigan
                                          Stephen M. Gaffigan (Fla. Bar No. 025844)
                                          Virgilio Gigante (Fla. Bar No. 082635)
                                          T. Raquel Wiborg-Rodriguez (Fla. Bar. No. 103372)
                                          401 East Las Olas Blvd., Suite 130-453
                                          Ft. Lauderdale, Florida 33301
                                          Telephone: (954) 767-4819
                                          E-mail: Stephen@smgpa.net
                                          E-mail: Leo@smgpa.net
                                          E-mail: Raquel@smgpa.net
                                          Attorneys for Plaintiffs
